COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 CHANNING MURRY,                               §
                                                              No. 08-13-00356-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               394th District Court
 THE STATE OF TEXAS,                           §
                                                            of Presidio County, Texas
                  Appellee.                    §
                                                                   (TC# 3201)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF FEBRUARY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.